                                   1

                                   2

                                   3

                                   4

                                   5                              UNITED STATES DISTRICT COURT
                                   6                          NORTHERN DISTRICT OF CALIFORNIA
                                   7                                    SAN JOSE DIVISION
                                   8

                                   9    DANA E. LINNEHAN,                             Case No. 5:20-cv-06311-NC

                                  10
                                                     Plaintiff,                       SUA SPONTE JUDICIAL
                                                                                      REFERRAL FOR PURPOSE OF
                                  11
                                               v.                                     DETERMINING RELATIONSHIP
                                  12    ANDREW SAUL,
Northern District of California
 United States District Court




                                  13
                                                     Defendant.

                                  14

                                  15         In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
                                  16   above captioned case is referred to the Honorable Jacqueline Scott Corley for
                                  17   consideration of whether the case is related to 3:17-cv-04146 JCS, Dana E. Linnehan v.
                                  18   Nancy Berryhill.
                                  19         IT IS SO ORDERED.
                                  20

                                  21   Dated: June 24, 2021                       _______________________________
                                                                                  NATHANAEL M. COUSINS
                                  22                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Case No. 20-cv-06311 NC
                                       SUA SPONTE JUDICIAL REFERRAL
